DETAILED ACTION
This office action is in response to the above identified application filed on April 15, 2019. A preliminary amendment to the claims is submitted in this filing. The application contains claims 1-21. 
Claim 21 is new
Claims 10, 11, 14, and 16-18 are cancelled
Claims 1-4, 6-8, 12, 13, 19, and 20 are amended
Claims 1-9, 12, 13, 15, and 19-21 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for the foreign application 2016-219472, which was filed in Japan on November 10, 2016, has been received on April 15, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on April 15, 2019, July 10, 2019, March 12, 2020, and May 31, 2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12, 13, 15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "script an execution environment" as a component of the claimed “data accumulation apparatus” in line 3.  This limitation cannot be understood. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 3 recites "a structure" and “a nest structure” as options of “a data structure” that stores “the one or more pieces of data” in line 7. However, “a structure” is just as generic as “a data structure” and “a nest structure” can mean any nest “data structure”. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation "the instruction" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 19 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation "the network" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 19 is indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 2-9, 12, 13, 15, and 21 are also rejected for inheriting the deficiency from their corresponding independent claim 1, respectively.
Dependent claim 20 is also rejected for inheriting the deficiency of claim 1 by referencing all the limitations of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12, 13, 15, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-9, 12, 13, 15, and 21 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is software per se.  
Claim 1 recites an apparatus comprising “an accumulation and retrieval unit”, “a notification unit”, “a storage unit”, “a collection unit”, and “a processing unit”. The disclosure does not indicate that “an accumulation and retrieval unit”, “a notification unit”, “a storage unit”, “a collection unit”, or “a processing unit” is necessarily hardware. The broadest reasonable interpretation of these components in light of the specification includes computer instructions only, which make it software per se. Therefore, claim 1 is rejected under 35 U.S.C. 101.
Dependent claims 2-9, 12, 13, 15, and 21 do not add any structure to the claims and are likewise rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIKANO et al. (US 20110289133 A1).

With regard to claim 1,
	SHIKANO teaches
a data accumulation apparatus accumulating data received through a network (Fig. 2 illustrates such “a data accumulation apparatus”, and Fig. 1 shows it implemented in a network), the data accumulation apparatus comprising: 
script an execution environment (due to the indefiniteness discussed in 112(b) rejections, this limitation is interpreted as “an execution environment” and Fig. 2, 103 corresponds to this environment); 
an accumulation and retrieval unit accumulating data and performing retrieval on the accumulated data ([0042], [0044], Fig. 2: the sensor data buffering unit 202, corresponds to “an accumulation and retrieval unit”, which accumulates data received from the sensor type identifier unit 201, retrieves the data, and passes it along to the start decision unit 206); 
a notification unit outputting first notification in response to that data newly accumulated in the accumulation and retrieval unit matches a condition of one or more conditions registered in advance ([0045], [0046], Fig. 2: the transmit condition decision unit 215, corresponds to “a notification unit”, which determines whether the conditions registered in the transmit condition table 217 are satisfied; “outputting first notification” is explicitly taught by control signals, e.g., dashes lines, and implicitly taught by the fact that the transmit data is selected or discarded as a result of satisfying the conditions); and 
a storage unit storing action correspondence information related to the one or more conditions ([0045], Fig. 2, [0078], Fig. 8: the transmit condition table 217 in Fig. 2 and Fig. 8 stores transmit type, transmit destination, etc., i.e. “action correspondence information”, related to each transmit condition ID; the storage space of 103 that stores the transmit condition table 217 corresponds to “a storage unit”), 
the execution environment having property of being capable of describing an instruction to perform data retrieval and an instruction to perform communication through the network (Fig. 2, [0041]-[0046]: retrieve data from sensors 101 and communicate through the network 105), 
the data accumulation apparatus further comprising: 
a collection unit collecting data through the network and registering the data in the accumulation and retrieval unit ([0042], Fig. 2: the sensor type identifier unit 201 corresponds to “a collection unit”, which collects sensor data from sensors 101 and registers the data in the sensor data buffering unit 202, i.e., “the accumulation and retrieval unit”); and 
a processing unit performing, on receipt of the notification, an operation based on the matched condition and the action correspondence information ([0045]-[0046], Fig. 2: the transmit condition decision unit 215 not only notifies when certain conditions are met but also performs the action corresponding to the satisfied condition, thus it corresponds to “a processing unit” as well).

With regard to claim 7,
	SHIKANO further teaches
the data accumulation apparatus according to claim 1, wherein the processing unit sends a notification signal to 4TDM/kknotify an information processing apparatus connected to the network of occurrence of an event, in accordance with the instruction to perform communication through the network ([0045], Fig. 2: the transmit condition decision unit 215, i.e., “the processing unit”, sends a notification signal to notify the multiplexer 218, which is connected to the network 105, and transmits data based on the conditions satisfied). 

With regard to claim 12,
	SHIKANO further teaches
the data accumulation apparatus according to claim 1, wherein 
the execution environment is a binary execution environment, 5TDM/kk
the action correspondence information indicates correspondence between the one or more conditions and one or more processes operating on the binary execution environment, 
the binary execution environment has property of being capable of describing the instruction to perform data retrieval and the instruction to perform communication through the network, according to the process being executed, 
the processing unit outputs, on receipt of the first notification, second notification to a process associated with the matched condition according to the action correspondence information (“a binary execution environment” and “second notification” are the only two limitations that are not addressed in the parent claim. The execution environment illustrated in Fig. 2 is “a binary execution environment”, because computer programs running in this environment are eventually converted to binaries to be executed. “second notification” is implicitly taught by the fact that the action corresponding to the satisfied condition is taken).

With regard to claim 13,
	SHIKANO further teaches
the data accumulation apparatus according to claim 12, wherein 
the one or more processes include: 
an acquisition unit acquires data from the accumulation and retrieval unit, in accordance with the instruction to perform data retrieval (Fig. 2: the data path between the sensor data buffering unit 202, and the start decision unit 206, illustrates “acquires data” and “perform data retrieval” from “the accumulation and retrieval unit”); and 
a sending unit sending the data acquired by the acquisition unit to the network, in accordance with the instruction to perform communication through the network (Fig. 2: the data path from 103 to 105 network illustrates “perform communication through the network”).
  
With regard to claim 15,
	SHIKANO further teaches
the data accumulation apparatus according to claim 12, wherein 
the binary execution environment includes a class library, 
the class library includes a class to perform data retrieval and a class to perform communication through the network, and 
the property is achieved by calling the class library with the process being executed (class libraries are inherent parts of computer programs).  

With regard to claim 19,
	SHIKANO teaches
a data accumulation method performed by a data accumulation apparatus (Fig. 2 illustrates such “a data accumulation apparatus”), the data accumulation apparatus comprising: 
an execution environment (Fig. 2, 103 corresponds to “an execution environment”); 
an accumulation and retrieval unit accumulating data and performing retrieval on the accumulated data ([0042], [0044], Fig. 2: the sensor data buffering unit 202, corresponds to “an accumulation and retrieval unit”, which accumulates data received from the sensor type identifier unit 201, retrieves the data, and passes it along to the start decision unit 206); and 
a storage unit storing action correspondence information related to one or more conditions registered in advance ([0045], Fig. 2, [0078], Fig. 8: the transmit condition table 217 in Fig. 2 and Fig. 8 stores transmit type, transmit destination, etc., i.e. “action correspondence information”, related to each transmit condition ID; the storage space of 103 that stores the transmit condition table 217 corresponds to “a storage unit”), the execution environment having property of being capable of describing the instruction to perform data retrieval and the instruction to perform communication through the network (Fig. 2, [0041]-[0046]: retrieve data from sensors 101 and communicate through the network 105), the method comprising: 
collecting data through the network and registering the data in the accumulation and retrieval unit ([0042], Fig. 2: the sensor type identifier unit 201 collects sensor data from sensors 101 and registers the data in the sensor data buffering unit 202, i.e., “the accumulation and retrieval unit”); 
outputting first notification in response to that data newly accumulated in the accumulation and retrieval unit matches a condition of the one or more conditions ([0045], [0046], Fig. 2: the transmit condition decision unit 215 determines whether the conditions registered in the transmit condition table 217 are satisfied; “outputting first notification” is explicitly taught by control signals, e.g., dashes lines, and implicitly taught by the fact that the transmit data is selected or discarded as a result of satisfying the conditions); and 
performing, on receipt of the first notification, an operation based on the matched condition and the action correspondence information ([0045]-[0046], Fig. 2: the transmit condition decision unit 215 not only notifies when certain conditions are met but also performs the action corresponding to the satisfied condition). 

With regard to claim 20,
	SHIKANO teaches
a non-transitory computer readable medium comprising a program to cause a computer to function as each of the units of the data accumulation apparatus according to claim 1 (please refer to discussions in claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over SHIKANO et al. (US 20110289133 A1).

With regard to claim 2,
	SHIKANO further teaches
the data accumulation apparatus according to claim 21, wherein the one or more scripts include: 
an acquisition unit acquiring data from the accumulation and retrieval unit in accordance with the instruction to perform data retrieval (Fig. 2: the data path between the sensor data buffering unit 202, and the start decision unit 206, illustrates “acquires data” and “perform data retrieval” from “the accumulation and retrieval unit”); and 
a sending unit sending the data acquired by the acquisition unit to the network in accordance with the instruction to perform communication through the network (Fig. 2: the data path from 103 to 105 network illustrates “perform communication through the network”).  

With regard to claim 3,
	SHIKANO further teaches
the data accumulation apparatus according to claim 2, wherein each of the one or more conditions is a condition matching only part of data in a set of all the data registered by the collection unit (Fig. 9, [0086]-[0090]: each of the conditions defined the table, e.g., LT than Setting Value, will match only part of data in a set of data), 
the data acquired by the acquisition unit is one or more pieces of data (Fig. 10, [0091]-[0097]: data acquired by the acquisition unit is determined by the transmission rate of specific sensors, thus “one or more pieces of data”), and 
the one or more pieces of data is sent in a state of being stored in a data structure of one of an array, a list, a structure, and a nest structure, or sent after identifiers are provided to the one or more pieces of data, when the one or more pieces of data is sent in accordance with the instruction to perform communication through the network ([0042], Fig. 2: the sensor type identifier unit 201 identifies the type of sensor based on the received sensor data; upon satisfying certain conditions, the data is communicated through network 105).

With regard to claim 4,
	SHIKANO further teaches
the data accumulation apparatus according to claim 21, wherein 
the script execution environment includes a class library, 
the class library includes a class to perform data retrieval and a class to perform communication through the network, and 
the property is achieved by calling the class library with the script being executed (class libraries are inherent parts of computer programs in both binary and script environment).  

With regard to claim 8,
	SHIKANO further teaches
the data accumulation apparatus according to claim 3, wherein 
the processing unit sends a notification signal to notify an information processing apparatus connected to the network of occurrence of an event, in accordance with the instruction to perform communication through the network ([0045], Fig. 2: the transmit condition decision unit 215, i.e., “the processing unit”, sends a notification signal to notify the multiplexer 218, which is connected to the network 105, and transmits data based on the conditions satisfied), and 
the notification signal includes identification information to distinguish a data set formed of the one or more pieces of data from another data set (Fig. 2, [0042]-[0047]: sensor data received is identified and stored per specific sensor, and transmit conditions are defined for each specific sensor as well. Thus, transmit data for each sensor is distinguished from data for all other sensors).

With regard to claim 21,
As discussed regarding claim 1, SHIKANO teaches all the limitations.
The only limitation in claim 21 that is not addressed in claim 1 is “a script execution environment” that implements the functionalities of claim 1 via “scripts”. What’s at issue is the A program consisting of a set of instructions to an application or a utility program. The instructions usually use the rules and syntax of the application or utility. On the World Wide Web, scripts are commonly used to customize or add interactivity to Web pages”. The specification, page 13, line 5, states "The scripts 114 are described in a JavaScript". Therefore, the “script” as recited herein is interpreted as “JavaScript” and “a script execution environment” is interpreted as “a JavaScript execution environment”.
Even though SHIKANO does not explicitly teach JavaScript, it does teach all the other functional limitations recited herein which has been addressed in claim 1. Because, as quoted above from Microsoft Computer Dictionary that “On the World Wide Web, scripts are commonly used to customize or add interactivity to Web pages”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHIKANO to implement all the functionalities in JavaScript and run them in a JavaScript execution environment to arrive at the following limitations, because it is a common practice to do so according to Microsoft Computer Dictionary.
the data accumulation apparatus according to claim 1, wherein the execution environment is a script execution environment, 
the storage unit further stores one or more scripts, 
the action correspondence information indicates correspondence between the one or more conditions and the one or more scripts, 
the script execution environment has property of being capable of describing the instruction to perform data retrieval and the instruction to perform communication through the network, according to a script being executed from the one or more scripts, and 
the processing unit executes, on receipt of the first notification, a script associated with the matched condition according to the action correspondence information using the script execution environment.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHIKANO et al. (US 20110289133 A1), in view of Caden et al. (US 20130054721 A1).

With regard to claim 5,
As discussed regarding claim 1, SHIKANO teaches all the limitations.
SHIKANO does not explicitly teach
the data accumulation apparatus according to claim 1, wherein the instruction to perform communication through the network uses a HTTP or HTTPS protocol as a transport protocol, and uses a JSON or XML data format as a data exchange code.
Caden teaches  
the data accumulation apparatus according to claim 1, wherein the instruction to perform communication through the network uses a HTTP or HTTPS protocol as a transport protocol, and uses a JSON or XML data format as a data exchange code ([0035]: transport protocols HTTP and HTTPS; [0111], [0159]: XML data format).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHIKANO to incorporate the teachings of Caden to use HTTP or HTTPS as a transport protocol and use JSON or XML data format as a data exchange code. Doing so would facilitate data communication through a network because HTTP and HTTPS are the two most common transport protocols and JSON and XML data formats are widely accepted standards that are 

With regard to claim 6,
As discussed regarding claim 1, SHIKANO teaches all the limitations.
SHIKANO does not explicitly teach
the data accumulation apparatus according to claim 1, wherein the processing unit sends an accumulation instruction to a document-oriented database in accordance with the instruction to perform communication through the network, the document-oriented database accumulating a document described in the JSON or XML data format.
Caden teaches  
the data accumulation apparatus according to claim 1, wherein the processing unit sends an accumulation instruction to a document-oriented database in accordance with the instruction to perform communication through the network, the document-oriented database accumulating a document described in the JSON or XML data format ([0111], [0159]: XML data format).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHIKANO to incorporate the teachings of Caden to use HTTP or HTTPS as a transport protocol and use JSON or XML data format as a data exchange code. Doing so would facilitate data communication through a network because HTTP and HTTPS are the two most common transport protocols and JSON and XML data formats are widely accepted standards that are readable and understandable by humans, programming language independent, and can be run anywhere.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SHIKANO et al. (US 20110289133 A1), in view of Kaufman et al. (US 20050015571 A1).
 
With regard to claim 9,
As discussed regarding claim 1, SHIKANO teaches all the limitations.
SHIKANO does not explicitly teach
the data accumulation apparatus according to claim 1, wherein both the accumulation and retrieval unit and the notification unit are achieved using uTSLite.
Kaufman teaches
the data accumulation apparatus according to claim 1, wherein both the accumulation and retrieval unit and the notification unit are achieved using uTSLite ([0066]: lightweight database system coupled with a Tuplespace communication system corresponds to “uTSLite”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHIKANO to incorporate the teachings of Kaufman to use uTSLite to accumulate and retrieve data, and send notifications when certain conditions are satisfied. Doing so would improve system performance because uTSLite can carry out many tasks sent to the tuple space concurrently with each worker process getting a task from the tuple space, executing it and giving the result of the task back to the tuple space, which results in a faster, more efficient, lightweight database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168    

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168